Case 18-33926-hdh7; oc 246 Filed 03/16/20 Entered 08/16/20 14:44:20 Pagelofs8

UNITED BANKRUPTCU COURT FILED

 
 

i the ad (\ ey
| NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION MAR 1 6 2020
CLERK, US. BANKRUPTCY COURT

IN re: } NORTHERN DISYRICT OF TEXAS

} Chapter 7
Mansfield Boat and RV }
Storage LLC | } Case No. 18-33926

: }
Debtor }

RGENCY MOTION TO CONTINUE

| submit to the Cours that | must ask for a continuance/for the matters between all
matters relating to Mansfield Boat and RV Storage LLC}And Larry Reynolds

My flights have beeg canceled between Seattle to Dallas. | do know that Seattle
seems to be the epidenter of the North American virus pandemic.

Therefore, | am renting a car to drive to Dallas | cannot|be there before Friday.

These matters are b yond my control. Our infrastructure is collapsing by the hour.
This is unprecedente d .l assert that this is completely beyond my control.

| have obtained the i uperior Courts approval to transfer the property in Alaska
free and and clear of all encumbrances to the purchaser The closing to take place
this week unless further disruption occurs

 
Case 18-33926-hdh7|Doc 246 Filed 03/16/20 Entered 03

   
 
 

UNITED STATES BANKRUPTCY COURT
NDRTHERN DISTRICT OF TEXAS

Inre: }
| } Chapter 7
MANSFIELD BOAT AND RV }
STORAGE, LLC } Case No. 18-33926
}
}

Debtor

OBJECTION TO CHAPIER 7 TRUSTEES EXPEDITED MOTIO

REAL PROPERTY TRANSFERS AND RESCIND ALLEGED DEEDS

to this motion in its entirety.

The deed referenced|iregarding the residential property

/16/20 14:44:20 Page 2 of 8

N TO SET ASIDE ALLEGED

at 305 Smith Street was

executed 08/10/2017. Long before Pender Capital was ‘fhown to even exist.

FACTS

 

During the process of securing a Commercial mortgage:

packed Security

 

refinancing for the Storage Facilities Known as C and S Storage and Mansfield

Boat and RV Storagelwe were notified that the changes,

to the regulations for

these types of complex derivatives’ that came about after the 2008/2009 Great
Recession with the eflactment of the Dodd Frank Financial Overhaul Act and The

Sarbanes Oxley Amended act governing every aspect of
securitizations affect

 

1. Aspecial Purp se Entity must be set up strictly in
the lender. In Gur case we were working with reg

complex derivative

Delaware and written by
ons Bank Securities.

 
Case 18-33926-hdh7\Poc 246 Filed 03/16/20 Entered 04/26/20 14:44:20 Page 3of8

    
 
 
 
 
    
  
 
  
  
   
    
  
  
  
   
   
  
 
 
  
  
  
  

2. The Entity ma
loan documents
account.

3. The commercial entity may not under any circumstance have any attached
Residential property within the legal description, he can it ever own any
residential or dny other property other than that described in the loan

jinot own one single asset other of that described in the
. That includes other real estate or even an investment

documents. |

4, Athird Party aliditor was appointed to govern every aspect of the
transaction. THere were eight in all and all answered only to the SEC. They
will testify thaithe fact | describe here are true.

5. Regions Bank @rdered the removal of the residential property in both title
and in the legal description. The residential lot could not even be titled to

and RV Storage LLC as a free and clear property as that

Federal Law. They ordered me at that time to transfer that lot

onally. | executed the deed and then sent the original to

ies. They would then file that with] the closing documents.

ch Murphy had his brother Mr. Garland Murphy II ; his

er in Houston; have a junior attorney in the firm

iterfere in the Regions financing by saying they were seizing
the property when that was in fact a bald face lie! Judge Evans ordered
them never toldo that again

7. Pender and their lawyers have intentionally misrépresented to this Court
nearly every fact in this case. Pender violated every order of the 4g"
District Court

8. Pender unlawfully manipulated the legal system to remove the court of
proper jurisdigtion to this Court because they feared the ultimate
judgement of the State Court.

9, Pender and itsrattorneys have misrepresented tojthis Court every aspect of

would violate
back to me pel
Regions Securit
6. However Mr. de
brother and la
intentionally i

‘federal district Court authority rather than class 3 Courts
authority. They did this intentionally

 

 
Case 18-33926-hdh7/Doc 246 Filed 03/16/20 Entered 03/16/20 14:44:20 Page 4 of 8

  
  
       
    
 
 
 
    
    
    
   
  

10.The 48" Distri¢t Court has already found Zach Murphy ta be a liar as has
the Chancery Gourt in New York. | am providing alcopy of the certified
Court transcript for the Court proving this up.

11. The other deeds referenced by the trustee are deeds of adverse possession
meeting every|single Texas statute and law on the books. And have been
accepted by the State District Court.

12. This matter is already being litigated by the 48" District Court, which is the
proper Court of Jurisdiction for this matter.

13.The trustee sold to Pender his rights to the residential lot, if any for

though the day before the bid amount was $ 130,000.00.

ld remember its frustration over that matter. They had you

olds for unclean hands so as to collapse the trustees ability to

holdings by Ma
15.The deed trang

Neal Ainsworth to the 48" District Court. And weiare litigating the matter in
that Court

17. Further, | ask the Court to dismiss Pender capitallas a creditor in this case.

propriate sanctions for the divisive and fraudulent
¥ both Pender and the trustee

there and listed as a witness at the hearing before that but fled the Court
es before the Court adjourned, after seeing the 81 separate
Case 18-33926-hdh7|Doc 246 Filed 03/16/20 Entered 03/16/20 14:44:20 Page5of8

  
 
 
 
 
   
  
    
   
    
   
   
 
 
     

pieces of evidgnce that | wanted to cross examine him On since he was on
the witness and exhibit list.
20.i can prove at Jeast three cases of perjury under oath, fraudulent filing of
documents, fraudulent substitution of documents, and much more
21.Therefore, firsa | submit that this Court no longer has jurisdiction over these
matters and rdquest that this matter be rema nded to the proper Court of
jurisdiction, which is the 48" District Court in Fort Worth
22.Further, | urgejthe Court to examine the relationship between Pender
Capital and Mig Siedel. A trustee cannot have an impartial view for the
Court if in bed ith a lender that he knows has nb standing to begin with
23. If this Court believes it has any kind of jurisdictioh, Then | request that at
least 90 days t take the proper discovery for this matter. | will call both
Managing direletors from Regions bank, the third party government
auditors and the two attorneys that worked for me regarding this matter

ifr

 

ed fs
Larry Reynoltis /

 
3/15/2020 Case 18-33926-hdh7|Doc 246 Filed O318/2h°° Ma thheGeASA16/20 14:44:20 Page 6 of 8

(No Subject)

 

From: Larry Reynoldd (ljr4@sbcgibbal.net)
To: — Ijr4@sbcglobal.net
Date: Sunday, March 15, 2020, 06:34 PM CDT

Quick service update from Travel city: Unless your trip is within 7 days, please hold off calling customer service so we
can help those traveling immediately. Thank you for your patience, and we will do our best to get to you as soon as we
can. More info: https:/t.tvly. NSMKQeNAggemcp7oRFas6S6. Reply STOP to unsubscribe.

Larry Reynolds
Mobile | phone

 
Case 18-33926-hd

Pena re nti

QUIT CLAIM DEED |

 

 

Doc 246 Filed 03/16/20 Entered ‘03/16/20 14:44:20 Page 7 of 8

This Quit Claim Deed (theAgreement’) is made and effective 08/10/17,

BETWEEN: Mansfield boat and rv storage lie (the @rahtor’) corporation organized and
yisting under the laws of the State of Texas] with its head office located at:

 

ildhcaster, Texas 75134
i

 

(
AND: | arry Reynolds (the "Grantee”), a individualjresiding under the laws of the
if of Texas, located at

y

TERMS :

For and in consideration of $110.00, Grantor grants to Grantee all that rea) property situated in mansfield
in the state of Texas bounddd and described as follows: {

305 SMITH STREET, ROUNDTREE ADDITION, BLOCK 1, LOT 1, RESIDENTIAL

\

IN WITNESS WHER E\parties hereto have executed this sehen on the date first above

      

 

 

GRANTOR }
<b
fi tH 5
Va (ll CS
“_-——Atholized Signafure |
" Case 18-33926-hdhi#llDoc 246 Filed 03/16/20 Entered 63/16/20 14:44:20 Page 8 of 8 ©

 

BETWEEN: j(Wansfield boat and rv storage Ile (the "Grantor cOrporation organized and
jaxisting under the laws of the State of Texas, ‘with its head office located at
ibs Rutgers Drive |!
jUancaster, Texas 75134

AND: te rry Reynolds (ihe "Grantes"), a individual siding under the laws of the
/State of Texas, located at |
1305 Smith Street

ansfield, Texas 76063 :

 

TERMS

For and in consideration 4 i 10.00, Grantor grants to Grantee all that teal property situated in mansfield
in the state of Texas bourjded and described as follows: 1

 

 

 

 

 

Deed Page 1 of 1

 

wee
Anata yoinrel etree deena
